Justice SAYLOR,
concurring.
I join the majority opinion, except for Parts IV and V, as to which I concur in the result. I find the preclusion of what Appellant now suggests was a critical portion of his life-qualification strategy to be problematic on the merits; however, I would note that Appellant did not lodge a contemporaneous objection to the trial court’s ruling. See N.T., Dec. 6, 2010, at 30-81.1 Accordingly, I would refrain from addressing this issue at this stage.

. The issue was touched upon in the pre-trial proceedings on consideration of Appellant’s motion seeking empanelment of a separate penalty jury. See N.T., June 3, 2010, at 14-18. At such time, it was counsel’s position that they were presented with a Hobson's choice between curtailing the life qualification inquiry of venirepersons or proceeding with the questioning potentially to the substantial prejudice of their client. See id. The trial court’s response was to observe that "generally speaking, in voir dire, [defense counsel] can certainly question the prospective jurors about aggravating circumstances without specifically revealing to the jury that the Defendant in the case has a previous murder conviction. That’s generally what's done.” Id. at 17.
As I read the transcript, counsel did not express the position that the defense would actually proceed with a fuller range of life qualification inquiries, in the event the court would refuse to provide for a separate penalty jury. Moreover, nothing which I have reviewed in the record of the pre-trial proceedings suggests that the present challenge to the curtailment of life-qualification questioning at the actual juror venire is preserved. Certainly, Appellant does not make an effort to identify any place in the record where it is preserved.